DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-17) in the reply filed on 2/2/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/7/2022, 7/27/2021 and 2/6/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US2017/0129051).

With regards to claim 1, Li et al discloses a method of laser welding a steel substrate and a ductile iron substrate (welding process for a weld joint 50 is created between components having different material properties, such as a first component 52 made for example of steel material such as a gear steel, and a second component 54 made for example of a cast iron such as a ductile iron, paragraph 0032, lines 1-6), the method comprising:
abutting a faying surface of a steel substrate against a faying surface of a ductile iron substrate to define a weld seam between the substrates, the faying surfaces making interfacial contact to establish a faying interface that extends from the weld seam (the modified "V" shaped weld groove 56 also results from removal of material from the second component 54, creating a substantially planar groove face 70 angularly oriented with respect to a plane 72 vertically extending through a second groove end 74, paragraph 0034, lines 1-6);
directing a laser beam at the steel substrate and the ductile iron substrate, the laser beam having a central longitudinal axis (laser beam 92 is directed towards component 52 and 54 in plane 72, Fig. 4); and
forming a laser weld joint with the laser beam, the laser weld joint having a fusion zone comprised of austenite ferrous alloy that has a composition derived from the steel substrate and the ductile iron substrate (forming a laser weld joint 50 with laser 92 the laser weld joint 50 having a heat affected zones 94 and 96 derived from component 52 and 54, Fig. 4), the fusion zone extending along the faying interface of the steel and ductile iron substrates to a depth and further intruding into each of the steel substrate and the ductile iron substrate (heat affected zones 94 and 96 extending along groove 56 and intruding into each of the component 52 and 54, Fig. 4), and wherein a volume of the fusion zone that intrudes into the ductile iron substrate is greater than a volume of the fusion zone that intrudes into the steel substrate (the ductile material, at a location deeper into the second component 54 than a crossover point (CP2) where the weld 90 crosses a joining line (at an intersection plane of the face 66 and the face 68) between the material of the first component 52 and the material of the second component 54,paragraph 0038, lines 12-16).
With regards to claim 3, Li et al discloses wherein directing the laser beam at the steel substrate and the ductile iron substrate comprises offsetting the central longitudinal axis of the laser beam towards the ductile iron substrate relative to the weld seam such that more of the laser beam impinges the ductile iron substrate than the steel substrate (directing laser beam 92 at components 52 and 54 and is offset from plane 72 to impinge on second component 54 made of ductile cast iron, Fig. 4).
With regards to claim 8, Li et al discloses wherein the steel substrate and the ductile iron substrate cooperate to define a groove (groove 56, Fig. 4), and wherein the weld seam defined by the faying surface of the steel substrate and the faying surface of the ductile iron substrate is located within the groove (weld joint 50 defined by the groove 56, Fig. 4).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or disclose wherein the austenite ferrous alloy of the fusion zone has a carbon content of 2 wt% or more, a chromium equivalent of 6% or less, and a nickel equivalent of 60% or more.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or disclose solidifying the molten substrate material into the laser weld joint by cooling the molten substrate material at a rate between 300 degrees Celsius/second and 600 degrees Celsius/second. Claims 5 and 6 are dependent from claim and therefore would be objected to as well. 
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or disclose wherein the steel substrate has a composition comprising iron, 0.60 wt% to 1.10 wt% carbon, 0.9 wt% to 1.80 wt% chromium, and 0.15 wt% to 0.70 wt% silicon, and wherein the ductile iron substrate has a composition comprising iron, 3.0 wt% to 4.2 wt% carbon, and 2.2 wt% to 3.0 wt% silicon.
Claim 9 is allowed because the prior art does not teach or disclose wherein the austenite ferrous alloy of the fusion zone has a carbon content of 2 wt% or more and a nickel equivalent of 60% or more. Claims 10-17 are dependent from claim 9 and therefore allowed as well. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wallin et al (US 9,403,241) discloses a weld deposit having a composition approximately 60% nickel and between approximately .9% and approximately 1.4% carbon (abstract, lines 3-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761